Duckworth, Justice.
The petition, alleging a conspiracy on' the part of three of the defendants to defeat the petitioner in the collection of a judgment obtained by him against one of them, against whom he had also caused to be issued and levied a fraudulent debtor’s attachment on property of such defendant, including six bales of eotton, and setting forth alleged fraudulent acts by some of the defendants, in pursuance of the alleged conspiracy, to prevent the cotton from being subjected to the judgment, stated a cause of action for equitable relief for cancellation of a described mortgage on the cotton and to enjoin the sale of the cotton by the defendant sheriff under a foreclosure of the mortgage; and the court did not err in overruling the general demurrer of the defendants. Peoples Loan Co. v. Allen, 199 Ga. 537 (34 S. E. 2d, 811). See also Vaughn v. Georgia Co-op. Loan Co., 98 Ga. 288 (25 S. E. 441).

Judgment affirmed.


All the Justices concur.

Casey Thigpen, for plaintiff in error.
M. C. Barwick, R. N. Hardeman, Frank Hardeman, Q. L. Bryant, N. J. Smith, and W. W. Abbot, contra.
W. E. Heath, for person at interest, not party.